DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to appeal files on February 8, 2022, claims 1-20 are pending for examination.

In view of the appeal brief filed on February 8, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LEWIS A BULLOCK  JR/           Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                             


Status of Claims

Claims 1-20 are presented for examination. Claims 1, 7-8 and 14-15 have been amended. Claims 1, 8 and 15 are independent. 

Response to Arguments
Applicant's arguments, see page10-16 filed on February 8, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered. However, upon further consideration, a new grounds of rejection is made in view of Olderdissen et al. (U.S. Patent No. 2020/0026505 A1).

6.	Applicant argues that Gerhart teaches firmware versions located at various memory offsets within a memory device. In contrast, claim 1 requires the presence of at least one firmware version offset or relative firmware version offset within the configuration template, where the firmware version offsets are rules within the configuration template specifying that some components receive firmware versions some number of revisions earlier than the latest update, and the relative firmware version offsets are rules within the configuration template specifying that a component receives a firmware version some number of revisions earlier than the firmware version some other component receives.
	Applicant’s arguments with respect to newly amended independent claims 1, 8 and 15 and dependent claims 1, and 14 on pages 10-16 have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Olderdissen et al. (U.S. Patent No. 2020/0026505 A1) (Art newly made of record) as applied below, as they further teach such use. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Schulz et al (US 2008/0077617 A1) in view of Olderdissen et al (US 2020/0026505 A1).


As to claim 1, Schulz discloses a method for updating firmware within an industrial automation environment comprising a plurality of industrial components, the method comprising: 
receiving, by a system comprising a processor (Schulz at par. 0024, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer), a configuration template corresponding to the industrial automation environment through a user interface (Schulz at par. 0006, systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment), receiving, by the system, context data for the industrial automation environment describing connections between the plurality of industrial components in a schematic (Schulz par. 0006 teaches a management component can receive a data [i.e. context data] input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment. Further at Fig. 5, par. 0038 teaches receiver component [receive by the system] receive assets [i.e. plurality of industrial components] update data can review or update with schematics, “FIG. 5, an asset management system 500 is illustrated. The system 500 includes the data repository 102 that retains the hierarchical representation of assets 104, which represent the logical and/or geographic arrangement of the plurality of assets 106-114 … updating one or more electronic documents can be provided to the user. Furthermore, the user can be made aware of types of electronic documents available with respect to a desired asset [e.g., warranty documents, schematics]);
determining, by the system, available firmware updates from a product compatibility and download center for at least some of the plurality of industrial components (Schulz pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”);
determining, by the system, required firmware update files (Schulz at par. 0029 teaches select particular asset based on functionality [i.e. required] to be updated [i.e. firmware], “the user may wish to perform particular management functionality with respect to the asset. The user can select the representation of the asset 118 through a receiver component 120 … the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118 the system 100 is more intuitive when compared to conventional systems, as effectuation of management functionality is asset-centric. Additionally, locating an asset and functionality associated therewith is made easier through the hierarchical representation of assets”)  context data, and available firmware updates (Schulz at par. 0006 teaches a management component can receive a data [i.e. context data] input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment); 

Schulz does not explicitly disclose the configuration template comprising rules relating various versions of firmware to at least some of the plurality of industrial components, including at least one firmware version offset, wherein firmware version offsets are version offsets within a plurality of firmware versions and transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule.

However, Olderdissen discloses the configuration template comprising rules relating various versions of firmware to at least some of the plurality of industrial components, including at least one firmware version offset, wherein firmware version offsets are version offsets within a plurality of firmware versions (par. 0065, Specifically, rulebase 126 can comprise various firmware version rules characterized by a set of firmware version rule attributes 286. The firmware version rules described by firmware version rule attributes 286 are a set of data records that describe constraints pertaining to version level interdependencies across the various components in a distributed computing system. As shown in firmware version rule attributes 286, firmware version rule constraints might pertain to such aspects as a component “class”, a component “type”, a firmware “version” level, a dependent component type or “depType”, a dependent component minimum version level or “minVers ion”, and/or other aspects. For example, a given firmware version rule might constrain an upgrade of any C1 components (e.g., type=C1) to a version 1.1 (e.g., version=1.1) to occur if, and only if, any associated C2 components (e.g., depType=C2) are at version 3.0 or above (e.g., minVersion=3.0) [i.e. relating various versions of firmware]. The firmware version rules are often organized and/or stored in a tabular structure (e.g., relational database table) having rows corresponding to a component class and columns corresponding to firmware version rule attributes or attribute elements associated with the component class. The firmware version rules can also be organized and/or stored in key-value pairs, where the key is the firmware version rule attribute or element of the attribute, and the value is the data element (e.g., number, character string, array, etc.) associated with the attribute or attribute element. Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between firmware version rule attributes 286. For example, a particular component type and/or version might have dependencies on multiple other components and/or versions. Examiner Note: based on applicant’s spec paragraph 0045, template herein rule base store in a file and offset herein relative firmware version; see also paragraph 0044-0045 of Olderdissen and 
a firmware update schedule based at least on the configuration template (par. 0052, A schedule generator 232 at firmware management agent 220.sub.11 uses information from download manager 228 (e.g., pertaining to local plug-ins 224.sub.11), rulebase 126, and/or other sources to generate instances of firmware operation schedules 248. The firmware operation schedules generated by the schedule generator comprise time-based sequences of instructions to carry out one or more firmware operations, such as firmware enumeration or firmware updates. In some cases, schedule generator 232 might interact with a resource controller 258 at cluster 250.sub.1 to collect resource usage metrics to be used to determine certain attributes (e.g., execution time, execution location, etc.) of the instructions associated with the firmware operation schedules 248. For example, such resource usage metrics might indicate that a certain node in cluster 250.sub.1 has resources available to host the plug-in download operations, firmware enumeration operations, firmware update operations, and/or other firmware operations for a particular portion of the cluster components 240.sub.1. Further, see pars. 0043-0046, 0059, 0061, 0064 and 0111-0112), 
transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule (par. 0059, Specifically, firmware update 270 can commence by determining the set of firmware update plug-ins for carrying out the firmware update (operation 272). Various metrics pertaining to the usage and/or availability of resources in the cluster are collected (messages 274). The resource usage metrics, firmware status, rulebase, and/or other information are used to generate a firmware update schedule (operations 276). In many cases and embodiments, the firmware update schedule will specify a certain set of nodes from the cluster to carry out the firmware updates. As shown, such distributed firmware update operations can be invoked by the firmware management agent at the leader node (messages 278.sub.1). In response, each of the nodes performing the firmware updates will download a portion of the selected firmware update plug-ins corresponding to the updates scheduled for execution at a given node (messages 214.sub.2). Further see pars. 0037 and 0052).

It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Schulz with Olderdissen. Schulz teaches a method for updating firmware within an industrial automation environment comprising a plurality of industrial components and Olderdissen teaches a technique the method wherein the firmware update schedule comprises a firmware version to be installed on each of the at least some of the plurality of industrial components. The firmware version offsets are version offsets within a plurality of firmware versions. One of ordinary skill in the art would have recognized that applying the known technique of Olderdissen to seek improvement of Schulz would have yielded well-known predictable results and result in an improved firmware offset update system, as Schulz discloses that receiving, by the system, context data for the industrial automation environment describing connections between the plurality of industrial components in a schematic and determining, by the system, available firmware updates from a product compatibility and download center for at least some of the plurality of industrial components. See M.P.E.P. 2143(I)(D).

As to claim 2, Schulz discloses the method wherein the configuration template device address (par. 0031, an asset [i.e. device] may have sufficient intelligence to initiate a message to the detection component 202, wherein such message can include a type or identity of the asset, location [i.e. address] upon a network of the asset, associated assets).

Schulz does not explicitly disclose the method wherein the configuration template includes a device name and desired revision to be installed on the named device and the method wherein the firmware update schedule comprises a firmware version to be installed and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components.

However, Olderdissen discloses the method wherein the firmware update schedule comprises a firmware version to be installed on each of the at least some of the plurality of industrial components (par. 0052, A schedule generator 232 at firmware management agent 220.sub.11 uses information from download manager 228 (e.g., pertaining to local plug-ins 224.sub.11), rulebase 126, and/or other sources to generate instances of firmware operation schedules 248. The firmware operation schedules generated by the schedule generator comprise time-based sequences of instructions to carry out one or more firmware operations, such as firmware enumeration or firmware updates. In some cases, schedule generator 232 might interact with a resource controller 258 at cluster 250.sub.1 to collect resource usage metrics to be used to determine certain attributes (e.g., execution time, execution location, etc.) of the instructions associated with the firmware operation schedules 248. For example, such resource usage metrics might indicate that a certain node in cluster 250.sub.1 has resources available to host the plug-in download operations, firmware enumeration operations, firmware update operations, and/or other firmware operations for a particular portion of the cluster components 240.sub.1. Further, see pars. 0043-0046, 0059, 0061, 0064 and 0111-0112), and an order (“sequence”) in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components (par. 0052, A schedule generator 232 at firmware management agent 220.sub.11 uses information from download manager 228 (e.g., pertaining to local plug-ins 224.sub.11), rulebase 126, and/or other sources to generate instances of firmware operation schedules 248. The firmware operation schedules generated by the schedule generator comprise time-based sequences of instructions to carry out one or more firmware operations, such as firmware enumeration or firmware updates. In some cases, schedule generator 232 might interact with a resource controller 258 at cluster 250.sub.1 to collect resource usage metrics to be used to determine certain attributes (e.g., execution time, execution location, etc.) of the instructions associated with the firmware operation schedules 248. For example, such resource usage metrics might indicate that a certain node in cluster 250.sub.1 has resources available to host the plug-in download operations, firmware enumeration operations, firmware update operations, and/or other firmware operations for a particular portion of the cluster components 240.sub.1. Further, see pars. 0111-0112), the method wherein the configuration template includes a device name, and desired revision to be installed on the named device (par. 0045, In some situations, a rulebase can be used to determine the name and other characteristics of a target environment, such as if and when the expected target environment for a particular module has as a prerequisite. Target environment characteristics can include hypervisor names and versions, firmware update environment version numbers, etc. In many cases there are dependencies within a target environment. In addition to names, versions, dependencies, etc., other flags can be used to indicate to the framework whether or not the host or constituent components need to be rebooted and/or whether or not the system as a whole is to be subjected to a hard reboot by a power cycle. Even further, certain flags can specify whether or not a particular new upgrade needs to be atomic such that no other upgrade is allowed to commence until the new firmware has been completed and verified. Further, see pars. 0065, 0070 and table 1).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method wherein the configuration template includes a device name and desired revision to be installed on the named device and the method wherein the firmware update schedule comprises a firmware version to be installed and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components, as disclosed by Olderdissen, for the purpose of verifying correct installing version of firmware, component type and target version (see pars. 0065, 0083 and 0103, of Olderdissen).

As to claim 3, Olderdissen discloses the method wherein configuration template includes a rule determining an order of firmware updates to be applied within a group of devices (The firmware management agent generates and manages a firmware update schedule to sequence or parallelize firmware updates across multiple nodes [i.e. group of devices] of the computing system. Some schedules include a temporary suspension or migration of tasks that rely on any of the firmware-upgradable components. Collisions during concurrent updates are avoided through use of atomic access operations.  At par. 0108,  A plug-in service 234 executes the firmware enumeration instruction sequence (e.g., firmware operation schedule) provided by schedule generator 232. As can be observed, the instruction sequence can also be grouped, for example, by the plug-in operating system environment. In this case, for each identified plug-in environment, the selected environment is prepared for running the corresponding plug-ins (step 512). In some cases, preparing the environment may comprise invoking various resource allocation operations 532.sub.1, such as migrating one or more VMs and/or containers between nodes. When the plug-in environment is prepared, plug-in service can issue messages to the local plug-ins 224.sub.11 through API layer 122 to request component firmware status (step 514). The plug-ins respond by returning the component firmware status to plug-in service 234 (step 516). For example, component firmware status 522 can include a set of firmware status parameters 524 comprising a component identifier or compID, a component class, a component type, a component description, a component firmware version, a count of the component, and/or other parameters. Further, see pars. 0052, 0059, 0061, 0064 and 0111-0112 and claim 9).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method wherein configuration template includes a rule determining an order of firmware updates to be applied within a group of devices, as disclosed by Olderdissen, for the purpose of managing firmware updates in a computing system and computing system comprises multiple computing nodes (see abstract pars. 0009-0010, 0111-0112 and claim 9 of Olderdissen)

As to claim 4, Schulz the method further comprising: 
receiving a device selection (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in); 
determining available firmware updates for the selected device from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); 
providing the user a list of the available firmware updates for the device for selection (par. 0006, the representation of the asset is selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and the management component can effectuate the requested functionality with respect to the asset within the industrial environment. For instance, management can relate to validating an asset, backing up an asset; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving a firmware update selection from the user from the list of the available firmware updates for the device (par.006 teaches auto detection of asset update and user select the particular asset [i.e. device], “the subject innovation relates to systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment. A user can select the representation of the asset through the receiver component”; see further pars. 0034-0035; 0052-0053, claims 30-33); and 
saving a name of the selected device, and the firmware update selection as the configuration template (par. 0031 teaches system save/archive [i.e. added] select assets to be update, “FIG. 2, a system 200 that facilitates updating the hierarchical representation of assets 104 with respect to assets that are added, updated, or removed from the industrial environment 116 is illustrated. The system 200 includes a detection component 202 that is communicatively coupled to the assets 106-114 within the industrial environment 116. For instance, the assets 106-114 can be communicatively coupled by way of an intranet or other suitable network”. Par. 0047 teaches saving update [i.e. firmware], “software associated with selecting the representation of the asset, or any other suitable manner for selecting an asset management function. At reference numeral 812, the asset management function can be implemented with respect to the selected asset. Thus, for instance, if the representation of the asset represents a PLC, and the user selects such representation, functionality such as "back up PLC", "archive data [i.e. saving firmware update] within the PLC", " update PLC with particular firmware"; see further pars. 0034-0035; 0052-0053, claims 30-33).

As to claim 5, Schulz the method further comprising: 
receiving a list of selected devices (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in);
receiving a request to update all of the selected devices to a latest firmware update (par. 0029, the hierarchical representation of assets 104 can include a representation of an asset 118 that is requested by a user. For instance, the user may wish to perform particular management functionality with respect to the asset … The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118, functionality”); 
determining latest firmware updates for the selected devices from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine update [i.e. latest firmware]. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); and 
saving the list of selected devices and names of the latest firmware updates for each selected device as the configuration template (par. 0031 teaches system save [i.e. added] select assets to be update, “FIG. 2, a system 200 that facilitates updating the hierarchical representation of assets 104 with respect to assets that are added, updated, or removed from the industrial environment 116 is illustrated. The system 200 includes a detection component 202 that is communicatively coupled to the assets 106-114 within the industrial environment 116. For instance, the assets 106-114 can be communicatively coupled by way of an intranet or other suitable network”).



As to claim 6, Schulz the method further comprising: 
receiving a device selection (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in); 
determining available firmware updates for the selected device from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”; see further pars. 0034-0035; 0052-0053, claims 30-33);  
providing the user a list of the available firmware updates for the device for selection (par. 0006, the representation of the asset is selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and the management component can effectuate the requested functionality with respect to the asset within the industrial environment. For instance, management can relate to validating an asset, backing up an asset; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving a firmware update selection from the list of the available firmware updates for the device (par. 0029, “software associated with selecting the representation of the asset 118, or any other suitable manner for selecting an asset. Once the representation of the asset 118 has been selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118, functionality such as "back up PLC", "archive data within the PLC", "update PLC with particular firmware"”; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving the selected firmware update from the product compatibility and download center (par. 0026 teaches selection processor, “software associated with selecting the representation of the asset 118, or any other suitable manner for selecting an asset. Once the representation of the asset 118 has been selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118”. Further pars. 0032-0033 teaches the updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”; see further pars. 0034-0035; 0052-0053, claims 30-33);  

Schulz does not explicitly disclose installing the selected firmware update on the selected device at a time specified by the firmware update schedule.

However, Olderdissen discloses installing the selected firmware update on the selected device at a time (“schedule”) specified by the firmware update schedule (scheduled update is based on component type and version. At par. 0059, Specifically, firmware update 270 can commence by determining the set of firmware update plug-ins for carrying out the firmware update (operation 272). Various metrics pertaining to the usage and/or availability of resources in the cluster are collected (messages 274). The resource usage metrics, firmware status, rulebase, and/or other information are used to generate a firmware update schedule (operations 276). In many cases and embodiments, the firmware update schedule will specify a certain set of nodes from the cluster to carry out the firmware updates. As shown, such distributed firmware update operations can be invoked by the firmware management agent at the leader node (messages 278.sub.1). In response, each of the nodes performing the firmware updates will download a portion of the selected firmware update plug-ins corresponding to the updates scheduled for execution at a given node (messages 214.sub.2). Further see pars. 0037 and 0052).)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method installing the selected firmware update on the selected device at a time (“schedule”) specified by the firmware update schedule, as disclosed by Olderdissen, for the purpose of managing firmware updates in a computing system and computing system comprises multiple computing nodes (see abstract pars. 0009-0010, 0111-0112 and claim 9 of Olderdissen)
As to claim 7, Olderdissen discloses the method wherein the configuration template includes at least one relative firmware version offset (par. 0065, Specifically, rulebase 126 can comprise various firmware version rules characterized by a set of firmware version rule attributes 286. The firmware version rules described by firmware version rule attributes 286 are a set of data records that describe constraints pertaining to version level interdependencies across the various components in a distributed computing system. As shown in firmware version rule attributes 286, firmware version rule constraints might pertain to such aspects as a component “class”, a component “type”, a firmware “version” level, a dependent component type or “depType”, a dependent component minimum version level or “minVers ion”, and/or other aspects. For example, a given firmware version rule might constrain an upgrade of any C1 components (e.g., type=C1) to a version 1.1 (e.g., version=1.1) to occur if, and only if, any associated C2 components (e.g., depType=C2) are at version 3.0 or above (e.g., minVersion=3.0) [i.e. relating various versions of firmware]. The firmware version rules are often organized and/or stored in a tabular structure (e.g., relational database table) having rows corresponding to a component class and columns corresponding to firmware version rule attributes or attribute elements associated with the component class. The firmware version rules can also be organized and/or stored in key-value pairs, where the key is the firmware version rule attribute or element of the attribute, and the value is the data element (e.g., number, character string, array, etc.) associated with the attribute or attribute element. Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between firmware version rule attributes 286. For example, a particular component type and/or version might have dependencies on multiple other components and/or versions. Examiner Note: based on applicant’s spec paragraph 0045, template herein rule base store in a file and offset herein relative firmware version).  
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Schulz with Olderdissen. Schulz teaches a method for updating firmware within an industrial automation environment comprising a plurality of industrial components and Olderdissen teaches a technique the method wherein the firmware update schedule comprises a firmware version to be installed on each of the at least some of the plurality of industrial components. The firmware version offsets are version offsets within a plurality of firmware versions. One of ordinary skill in the art would have recognized that applying the known technique of Olderdissen to seek improvement of Schulz would have yielded well-known predictable results and result in an improved firmware offset update system, as Schulz discloses that receiving, by the system, context data for the industrial automation environment describing connections between the plurality of industrial components in a schematic and determining, by the system, available firmware updates from a product compatibility and download center for at least some of the plurality of industrial components. See M.P.E.P. 2143(I)(D).

As to claim 8, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 9, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 10, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth.34  Docket 2017P-021 -US-ORG1 

As to claim 11, (the medium) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 12, (the medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 13, (the medium claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 14, (the medium claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 15, Schulz-Olderdissen teaches a computer system for updating firmware within an industrial automation environment comprising a plurality of industrial components, the computer system comprising: 
a machine interface coupled with the plurality of industrial components (Schulz at Fig. 7, par. 0042, an asset management system 700 is illustrated. The system 700 includes the receiver component 120 that receives a request for an asset (or representation thereof) from a user. In one example, the receiver component 120 can be within and/or associated with the graphical user interface 606), 
a user interface configured to receive inputs, and to display information (Schulz par. 0045, FIG. 8, a methodology 800 for managing one or more assets within an industrial environment. The methodology 800 starts at reference numeral 802, and at reference numeral 804 a hierarchical representation of assets in an industrial environment can be received … a user can evaluate an industrial environment and create the hierarchical representation by at least one of uploading data, creating an electronic document, employing a graphical user interface (GUI), and the like); 
a hardware memory storing data corresponding to the industrial automation environment (Schulz par. 0036, referring now to FIG. 4, a system 400 that facilitates updating contents of the hierarchical representation of assets 104 is illustrated. The system 400 includes the data repository 102, which includes the hierarchical representation of assets 104. The data repository 102 can be a computer-readable medium, such as a hard disk, memory, and/or a combination thereof); and 
a processor coupled with the machine interface, the user interface, and the hardware memory, configured to (Schulz par. 0024, as used in this application, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer): receive (Schulz at par. 0006, systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment) a configuration template corresponding to the industrial automation environment through the user interface (Schulz at 0052, at reference numeral 1008, a hierarchical representation the assets associated with the industrial environment can be built and/or created. For instance, based on a plurality of assets within a particular industrial environment, wherein at least one electronic document relates to the assets, a hierarchical representation of the assets can be created based upon data included within the electronic document(s). At reference numeral 1010, manual alterations to the automatically created hierarchical representation can be employed. For instance, upon automatic creation of the hierarchical representation of assets, a user may desire to implement manual alterations and/or changes accordingly. At reference numeral 1012 [i.e. configuration template], a graphical user interface ( GUI) can be implemented to facilitate employing asset management in connection with the industrial environment), Schulz does not explicitly disclose a machine interface coupled with the plurality of industrial components, configured to transfer firmware updates to the plurality of industrial components and the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware and transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule), 

Further, Olderdissen discloses configured to transfer firmware updates to the plurality of industrial components (par. 0059, Specifically, firmware update 270 can commence by determining the set of firmware update plug-ins for carrying out the firmware update (operation 272). Various metrics pertaining to the usage and/or availability of resources in the cluster are collected (messages 274). The resource usage metrics, firmware status, rulebase, and/or other information are used to generate a firmware update schedule (operations 276). In many cases and embodiments, the firmware update schedule will specify a certain set of nodes from the cluster to carry out the firmware updates. As shown, such distributed firmware update operations can be invoked by the firmware management agent at the leader node (messages 278.sub.1). In response, each of the nodes performing the firmware updates will download a portion of the selected firmware update plug-ins corresponding to the updates scheduled for execution at a given node (messages 214.sub.2). Further see pars. 0037 and 0052);
the configuration template comprising rules relating various versions of firmware (par. 0065, Specifically, rulebase 126 can comprise various firmware version rules characterized by a set of firmware version rule attributes 286. The firmware version rules described by firmware version rule attributes 286 are a set of data records that describe constraints pertaining to version level interdependencies across the various components in a distributed computing system. As shown in firmware version rule attributes 286, firmware version rule constraints might pertain to such aspects as a component “class”, a component “type”, a firmware “version” level, a dependent component type or “depType”, a dependent component minimum version level or “minVers ion”, and/or other aspects. For example, a given firmware version rule might constrain an upgrade of any C1 components (e.g., type=C1) to a version 1.1 (e.g., version=1.1) to occur if, and only if, any associated C2 components (e.g., depType=C2) are at version 3.0 or above (e.g., minVersion=3.0) [i.e. relating various versions of firmware]. The firmware version rules are often organized and/or stored in a tabular structure (e.g., relational database table) having rows corresponding to a component class and columns corresponding to firmware version rule attributes or attribute elements associated with the component class. The firmware version rules can also be organized and/or stored in key-value pairs, where the key is the firmware version rule attribute or element of the attribute, and the value is the data element (e.g., number, character string, array, etc.) associated with the attribute or attribute element. Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between firmware version rule attributes 286. For example, a particular component type and/or version might have dependencies on multiple other components and/or versions. Examiner Note: based on applicant’s spec paragraph 0045, template herein rule base store in a file and offset herein relative firmware version).

It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Schulz with Olderdissen. Schulz teaches a method for updating firmware within an industrial automation environment comprising a plurality of industrial components and Olderdissen teaches a technique the method wherein the firmware update schedule comprises a firmware version to be installed on each of the at least some of the plurality of industrial components. The firmware version offsets are version offsets within a plurality of firmware versions. One of ordinary skill in the art would have recognized that applying the known technique of Olderdissen to seek improvement of Schulz would have yielded well-known predictable results and result in an improved firmware offset update system, as Schulz discloses that receiving, by the system, context data for the industrial automation environment describing connections between the plurality of industrial components in a schematic and determining, by the system, available firmware updates from a product compatibility and download center for at least some of the plurality of industrial components. See M.P.E.P. 2143(I)(D).

For remaining limitations, see remarks regarding claim 1.

As to claim 16, (the system) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 17, (the system) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth.34  Docket 2017P-021 -US-ORG1 

As to claim 18, (a system) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 19, (the system) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 20, (the system) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199